Citation Nr: 1804170	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1993 to April 1997.

This case is before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision of a Department of Veterans Affairs (VA) regional Office (RO).  

In January 2010, February 2012, January 2013, November 2013, September 2014, and July 2015, the Board remanded the issue on appeal for further development.

In May 2017, the Board sought a Veterans Health Administration (VHA) advisory medical opinion from an ophthalmologist, which was received in June 2017.  In September 2017, the Veteran was sent appropriate notice of the opinion, and was given 60 days to respond.  38 C.F.R. § 20.903.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Veteran submitted additional argument in response to the June 2017 VHA expert's opinion. The Veteran specifically indicated that he did not waive AOJ consideration of the evidence submitted and requested that the Board remand the case to the AOJ for consideration of the new evidence in the first instance.  As such, a remand is required.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim, with specific consideration of the June 2017 VHA expert's opinion and the September 2017 argument submitted by the Veteran in response.  If the benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




